Citation Nr: 0212130	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to June 26, 1996.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
calluses of the feet prior to January 30, 2001.

4.  Entitlement to an increased evaluation for calluses of 
the feet, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  In a January 2001 decision, the Board denied an 
evaluation in excess of 30 percent for PTSD prior to June 26, 
1996.  The veteran appealed this issue to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, in a 
Memorandum Decision issued in April 2002, vacated and 
remanded that portion of the January 2001 Board decision due 
to an inadequate reasons and bases as to whether the 
provisions of the Veterans Claims Assistance Act of 2000 were 
satisfied.

In its January 2001 decision, the Board also remanded for 
additional development the issues of service connection for 
hypertension, service connection for tinnitus, and a higher 
rating for calluses of the feet.  The RO granted service 
connection for tinnitus; therefore, that issue is no longer 
on appeal.  The RO granted a 20 percent evaluation for 
calluses of the feet and continued to deny service connection 
for hypertension.  Accordingly, the Board will proceed with 
appellate review of those issues.

The Board observes that the veteran submitted a claim for 
diabetes in March 2001.  As this issue has not been prepared 
for appellate review, the Board refers it to the RO for 
development and adjudication.  The Board notes that the law 
concerning service connection for diabetes for Vietnam era 
veterans has been revised.  See 38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23166-23169 (May 8, 2001).  The Board 
also notes that the veteran's representative, in its August 
2002 Informal Hearing Presentation, requested consideration 
of entitlement to Chapter 35 education benefits.  
Accordingly, this issue is also referred to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to June 26, 1996, the veteran's PTSD was manifested 
by no more than definite occupational and social impairment 
due to symptoms which included depressed mood, sleeplessness, 
and anxiety.

3.  The record contains no competent medical evidence that 
the veteran's hypertension was caused or aggravated by the 
service-connected PTSD.

4.  Prior to January 30, 2001, the veteran's calluses of each 
foot were no more than moderately disabling.

5.  The veteran's calluses of each foot are manifested by no 
more than moderately severe impairment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for PTSD prior to 
June 26, 1996 is denied.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1996 ); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Hypertension is not proximately due to or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for separate evaluations of 10 percent for 
calluses of each foot prior to January 30, 2001, have been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 (1996 ); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for separate evaluations of 20 percent for 
calluses of each foot have been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5284 (1996 ); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claims and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  The RO 
notified the veteran of the evidence needed to substantiate 
his claims with several rating decisions, Statements of the 
Case, Supplemental Statements of the Case, and related 
letters.  The rating decisions informed the veteran of the 
basis for the denial of his claims and of the evidence 
necessary to substantiate those claims.  The Statements of 
the Case and Supplemental Statements of the Case notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunities to present evidence and argument in 
support of his claims.  

Accordingly, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining VA treatment records and identified private 
medical records.  The RO also afforded the veteran VA medical 
examinations and medical opinions in relation to each of his 
claims.  The Board also remanded some of the issues on 
appeal, and the RO accomplished the necessary development.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

I. PTSD

The record shows that the RO initially granted service 
connection for PTSD in a May 1992 rating decision and 
assigned a 10 percent disability evaluation effective from 
October 1990.  The veteran expressed disagreement with this 
initial rating and submitted a timely Notice of Disagreement 
and substantive appeal.  By rating decision dated May 1998, 
the RO assigned a 30 percent evaluation effective from 
October 1990, and granted a 100 percent evaluation effective 
from June 26, 1996.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  In this case, the veteran took 
exception with the initial rating award.  Therefore, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection to the date of the 100 percent rating.  
The entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

During the course of this appeal, the criteria for rating 
psychiatric disorders were revised effective November 7, 
1996.  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, the Board will consider only 
the former criteria for rating psychiatric disorders in 
determining whether an increased rating for PTSD prior to 
June 26, 1996 is warranted.

Prior to June 26, 1996, the relevant evidence pertaining to 
the veteran's PTSD consisted of a February 1992 VA 
examination and VA clinical records from January 1993 through 
June 1996.  During the VA examination, it was noted that the 
veteran was in receipt of Social Security Administration 
benefits due to various disabilities.  He lived alone and had 
been divorced twice.  The veteran reported that he had held 
several jobs following service and had last worked in 1981.  
He complained of chronic sleep problems, nightmares, 
flashbacks, and intrusive thoughts.  He also had problems 
with concentration, lack of interest, and chronic exaggerated 
startle response.  He denied severe anxiety or depression, or 
suicidal or homicidal thoughts.

On mental status examination, the veteran was neatly groomed, 
alert, and oriented.  His memory was intact on testing but he 
was a poor historian.  The veteran was not delusional and was 
not a danger to himself or others.  His affect was somewhat 
angry and he had decreased expression.  Judgment, thought 
process, and insight were intact.  The veteran was diagnosed 
with chronic PTSD, history of alcohol dependence, and 
personality disorder.

VA clinical records show that the veteran was followed at the 
mental health clinic and attended group therapy from January 
1993 through June 1996.  An intake psychiatric evaluation in 
January 1993 noted that the veteran reported occasional 
nightmares and intrusive thoughts.  The veteran reported that 
he was doing pretty good over the last few years.  He 
presented as neat, with an euthymic affect with some anger.  
He was not psychotic, and judgment, mental functioning and 
insight were intact.  He was assessed with chronic PTSD.

The veteran continued to be seen at the mental health clinic 
from March through June 1993.  He was prescribed Prozac and 
presented as mildly depressed and anxious.  In August 1993, 
the veteran reported that he was not taking his medication 
regularly.  He was vague about his complaints, and reported 
that he went to church, had some depression, and was sleeping 
poorly.  Records from November 1993 through March 1994 show 
that the veteran enjoyed group therapy but was angry with VA 
about his current disability rating.  He reported that he was 
attending barber school and that he had some good friends.  

In April 1994, the veteran described himself as generally 
doing well.  In July 1994, the veteran continued to do well 
with medication and group therapy.  He continued to present 
as mildly depressed and anxious.  In December 1994, the 
veteran was assessed with mild PTSD.  In therapy sessions 
through June 1996, the veteran reported symptoms of social 
isolation, anger, depression, anxiety, sleep disturbance, and 
intrusive thoughts.

The veteran's PTSD was assigned a 30 percent schedular 
evaluation prior to June 26, 1996 pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996).  Under this criteria, a 
30 percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, and efficiency, and reliability levels as to 
produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD prior to June 26, 1996.  The VA 
examination and ongoing treatment records from that time 
period show no more than a definite occupational and social 
impairment.  In a precedent opinion dated November of 1993, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  VAOPGCPREC 9-93 (Nov. 9,1993).  

The records show that the veteran reported himself as doing 
generally well with medication, and that he actively 
participated in group therapy.  The veteran's predominant 
symptomatology included mild anxiety and depression, and 
sleep impairment.  He continued to engage in some social 
activities and vocational classes.  Notably, the veteran's 
PTSD was assessed as mild in December 1994.  Accordingly, the 
Board finds that the veteran did not have considerable social 
and industrial impairment prior to June 26, 1996, and the 
criteria for the next higher evaluation have not been met.

II. Hypertension

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  The law 
also provides that service connection for hypertension may be 
presumed if a veteran served for 90 days or more during a 
period of war or after January 1, 1947, and the condition 
manifested to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2001).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present case, the record does not show, nor does the 
veteran allege, that his hypertension was incurred during 
active service.  Rather, hypertension was diagnosed many 
years following the veteran's discharge from active duty, and 
the veteran now alleges that the hypertension is due to, or 
aggravated by, his service-connected PTSD.  Accordingly, 
service connection on a direct or presumptive basis is not 
warranted and the Board will proceed with a discussion of 
secondary service connection.

At a VA examination in January 2001, the examiner reviewed 
the claims file and relevant medical records.  He observed 
that the veteran was diagnosed with diabetes in approximately 
1990, and that his blood pressure became persistently 
elevated after approximately July 1996.  Both the diabetes 
and the hypertension were controlled with medication.  At the 
time of examination, the veteran's blood pressure was 
recorded as 170/80.  The veteran was diagnosed with 
hypertension, mild to moderate, currently not well 
controlled, and diabetes mellitus, currently well controlled.  

The examiner addressed the question as to whether the 
veteran's hypertension was related to his service-connected 
PTSD.  He opined that there was no medical evidence that 
stress caused hypertension.  For the vast majority of 
patients, the cause of hypertension was unknown.  It was 
conceivable that stress could aggravate hypertension.  
However, the veteran had risk factors, such as diabetes; 
therefore, the cause of his hypertension was unknown and it 
was characterized as essential.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for hypertension.  The record contains no medical opinion or 
evidence in contradiction to the opinion of the VA examiner.  
The VA examiner, although finding it conceivable that stress 
could aggravate hypertension, also found that there was no 
medical evidence that related stress to hypertension.  
Notably, the examiner identified the veteran as having risk 
factors that would contribute to his hypertension.  The Board 
recognizes that the veteran believes that his hypertension is 
due to his PTSD; however, as a layperson, the veteran is not 
competent to establish medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
appeal is denied.

III. Calluses of the Feet

The record shows that the veteran was initially granted 
service connection for calluses of the feet in a June 1970 
rating decision and assigned a noncompensable rating 
effective from April 1970.  The assigned evaluation for this 
disability subsequently was increased to 10 percent effective 
from October 1990.  The veteran expressed disagreement with 
this rating and the present appeal ensued.  During the course 
of the appeal, the assigned rating was increased to 20 
percent, effective from January 30, 2001.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

At a March 1992 VA examination, the veteran reported 
thickening of the skin of his feet and soreness when he 
walked.  He had used prescription medication and lotion but 
his feet continued to be exacerbated by standing and by 
humidity.  The veteran stated that he was unable to stand for 
prolonged periods of time.  The examiner observed 
hyperkeratosis of the heels and balls of the feet bilaterally 
and fairly symmetrically, with dime to quarter size areas of 
pronounced callus formation.  The veteran was diagnosed with 
plantar hyperkeratosis with calluses.

VA clinical records show that the veteran was followed 
regularly for diabetic foot care from January 1993 through 
January 1997.  The treatment generally consisted of 
debridement of diabetic foot lesions.  In June, September, 
and November 1993, minimal hyperkeratotic scales on the soles 
of the feet were observed.  In December 1993, the veteran was 
seen for mild erythema of the right great toe and second toe.  
He reported that his toes had been infected and that he had 
been given lotion.  He was assessed with questionable 
cellulitis.  In March 1994, one callosity was observed on the 
right second digit.  In January 1996, the veteran was seen 
for left foot pain and swelling.  Diagnostic testing was 
negative.  In January 1997, the veteran was provided with new 
orthopedic shoes.

At an October 1998 VA examination, the veteran reported pain, 
weakness, swelling, and lack of endurance with standing and 
walking.  He reported that he had his calluses trimmed by a 
podiatrist.  He used no medication for his feet but he used a 
cane and corrective shoes issued by VA.  The examiner noted 
evidence of painful motion, instability, weakness, and 
tenderness.  The veteran walked with a slight limp.  Calluses 
were observed at the head of the 4th and 5th metatarsals on 
the right and the 5th metatarsal on the left.  There were 
corns on the dorsum of the right 2nd and 3rd toes, distal 
interphalangeal joint.  The veteran was diagnosed with 
plantar calluses bilateral with slight loss of function due 
to pain.

Private medical records show that the veteran received 
ongoing preventative foot care from September 1991 through 
May 1998.  This medical care included the debridement of 
numerous hyperkeratotic lesions and calluses, as well as nail 
debridement and diabetic foot care.

At a January 2001 VA examination, the veteran reported that 
he periodically had his calluses trimmed, and that he used a 
daily pain reliever and lotion.  He complained of pain and 
itching.  He experienced fatigability and lack of endurance 
when walking.  He used a cane and wore a sandal on the right 
foot and a regular shoe on the left foot.  Physical 
examination found objective evidence of painful motion, a 
very ungainly gait, instability, weakness, and tenderness.

Calluses, one by two centimeters in diameter, were present on 
the plantar under the head of the fourth metatarsal 
bilateral.  Calluses were also present on the first 
metatarsophalangeal joint bilateral and between the big toe 
and second toe.  These calluses were 1.5 centimeters in 
diameter.  There were calluses over the first metacarpal 
phalangeal joint that were 1 by 2.5 centimeters each.  The 
feet had no other skin or vascular changes.  The veteran 
refused to perform squatting, supination, pronation, or 
rising on the heels and toes due to pain.  No edema, 
hammertoes, flat feet, or hallux valgus were observed.  The 
veteran was diagnosed with extensive painful calluses of both 
feet, and the examiner opined that the calluses were 
extensive and debilitating.

Prior to January 30, 2001, the veteran's calluses of the feet 
were assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).  This 
Diagnostic Code provides that, unless otherwise provided, 
Diagnostic Codes 7807 through 7819 are to be rated as for 
eczema under Diagnostic Code 7806, dependent upon location, 
extent, and repugnant or otherwise disabling character or 
manifestations. 

Pursuant to Diagnostic Code 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

The veteran's calluses of the feet have been assigned a 
current 20 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2001).  This Diagnostic Code 
provides that a 10 percent evaluation is warranted for 
moderate foot injuries.  A 20 percent evaluation is assigned 
for moderately severe foot injuries and a 30 percent 
evaluation is awarded for severe foot injuries.  

Based upon the above findings, the Board finds that the 
veteran's calluses of the feet were no more than moderately 
disabling prior to January 30, 2001.  The calluses also were 
not analogous to constant exudation or itching, extensive 
lesions, or marked disfigurement.  The treatment records show 
that the veteran underwent regular debridement of the 
calluses, and that he had some slight functional impairment 
due to the calluses.  Therefore, the criteria were not met 
for a higher evaluation under either Diagnostic Code 5284 or 
7819, and the disability picture was most consistent with a 
10 percent rating.

The January 2001 VA examination revealed an increase in the 
level of functional impairment and documented the calluses as 
both extensive and debilitating.  Accordingly, the Board 
finds that the veteran's calluses are properly considered to 
be moderately severe at the present time.  However, the Board 
finds that the calluses are not manifested by severe 
impairment.  While the calluses cause some functional 
limitation, the veteran remains capable of ambulation with 
the aid of a cane and orthopedic shoes.  Accordingly, the 
current disability picture is most consistent with a 20 
percent rating.

Nevertheless, the Board finds that the veteran's calluses of 
the right and left foot should be assigned separate 10 and 20 
percent evaluations for the applicable time periods.  In its 
January 2001 remand, the Board instructed the RO to assign a 
separate disability rating for each foot.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately.  38 C.F.R. § 4.25 (2001); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, prior to 
January 30, 2001, the veteran is granted a separate 10 
percent evaluation for each foot, and is now granted a 
separate 20 percent evaluation for each foot.



ORDER

An evaluation in excess of 30 percent for PTSD prior to June 
26, 1996 is denied.

Service connection for hypertension is denied.

Subject to the provisions governing the award of monetary 
benefits, separate 10 percent evaluations are assigned for 
the right foot and the left foot prior to January 30, 2001.

Subject to the provisions governing the award of monetary 
benefits, separate 20 percent evaluations are assigned for 
the right foot and the left foot.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

